8 So.3d 444 (2009)
David James WILKINSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-4964.
District Court of Appeal of Florida, First District.
April 3, 2009.
David James Wilkinson, Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the judgment and sentence rendered on September 3, 2008, in Okaloosa County Circuit Court case number 2008-CF-0943. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial *445 court shall appoint counsel to represent petitioner on appeal.
WOLF, KAHN, and BENTON, JJ., concur.